Citation Nr: 1207092	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-43 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for pleurisy (previously claimed as lung disorder) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for varicose veins and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a prostate disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In November 2011, the Veteran presented testimony pertinent to his appeal at a hearing before the undersigned Veterans Law Judge held at the local RO.  A transcript of the Board hearing has been associated with the record.  

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that this case must be remanded for further evidentiary development and to ensure due process, for reasons explained below.

At the outset, the Board notes that the Veteran's service treatment records (STRs) are fire-related and unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record shows that the Veteran has reported that he is in receipt of disability benefits from the Social Security Administration (SSA). See, e.g., VA social work initial note dated May 18, 2008.  However, no attempt to obtain these records has been made, and such records are potentially relevant to the Veteran's claims.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Additionally, it does not appear that the Veteran has been adequately advised of the alternate documentation he may submit in support of his claims in light of the fact that his service records are fire-related.  Although the RO advised the Veteran that his service records were fire-related and asked him to submit service treatment records in his possession in an August 2009 due-process letter, the RO did not further advise the Veteran of the alternative documents that he may submit or request assistance in procuring in support of his claims at that time.  Therefore, upon remand, the Veteran should be so advised.    

Further, it is observed that the Veteran reported at the Board hearing that he went to the hospital at least twice while stationed in Germany for treatment of symptoms related to his varicose veins.  See hearing transcript, pages 3-4.  However, the Veteran did not provide the name of the hospital, or the month and year of treatment.  Also, it is unclear whether prior unsuccessful attempts to obtain the Veteran's service records would have encompassed clinical/inpatient service records.  Therefore, the Veteran should also be asked to provide such information so that a search of those records can be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the record.  All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  

2.  Advise the Veteran of alternative documents that he may submit or request assistance in procuring including (i) the VA military files, (ii) statements from service medical personnel, (iii) "buddy" certificates or affidavits, (iv) state or local accident and police reports, (v) employment physical examination reports, (vi) medical evidence from civilian/private hospitals, clinics, and physicians where or by whom the veteran was treated, either during service or shortly after separation, (vii) letters written during service, (viii) photographs taken during service, (ix) pharmacy prescription records, and/or (x) insurance examinations reports.  The Veteran should also  specifically be asked to provide the name of the hospital, and the month (if known) and year of his alleged treatment for varicose veins in service.  

3.  If, and only if, the Veteran provides the necessary information, a search for clinical/inpatient records pertaining to his alleged in-service treatment for varicose veins should be made.  All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  

4.  After the above development has been accomplished to the extent possible, to include consideration as to whether a medical examination is warranted for any of the claimed disorders, the claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response. The case should then be returned to the Board, if in order.

The purpose of this remand is to undertake additional development and ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


